                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JOSEPH G. KINNING, on behalf of himself
and all others similarly situated;
                                                                        8:19CV293
                        Plaintiff,
                                                                          ORDER
        vs.

SRA ASSOCIATES, LLC, and JOHN
DOES,

                        Defendants.

       This matter is before the Court following its review of the parties’ Rule 26(f) Report (Filing
No. 21). Defendants contend that this matter is governed by a binding arbitration provision in
Plaintiff’s contract with the creditor, and at least one party believes that case progression and
discovery should be stayed pending the Court’s ruling on that matter. Accordingly,

       IT IS ORDERED:

       1. Defendants shall file a motion to compel arbitration on or before November 1, 2019.
       2. Case progression and discovery are stayed pending the Court’s resolution of such
              motion.

       Dated this 21st day of October, 2019.
                                                      BY THE COURT:

                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge
